Citation Nr: 1735317	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  16-00 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right little finger disability.

2.  Entitlement to an effective date earlier than April 2, 2015 for the grant of service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to an effective date earlier than April 2, 2015 for the grant of service connection for right knee patellofemoral pain syndrome (hereinafter a "right knee disability").

4.  Entitlement to an effective date earlier than April 2, 2015 for the grant of service connection for left knee patellofemoral pain syndrome (hereinafter a "left knee disability").

5.  Entitlement to an effective date earlier than April 2, 2015 for the grant of service connection for diffuse disc bulge and small central disc protrusion L4-L5, L5-S1 with thecal sac compression of the lumbar spine (hereinafter a "lumbar spine disability").  

6.  Entitlement to an initial evaluation in excess of 30 percent for PTSD.

7.  Entitlement to an initial compensable evaluation for a right knee disability.

8.  Entitlement to an initial compensable evaluation for a left knee disability.

9.  Entitlement to an initial evaluation in excess of 10 percent for a lumbar spine disability.  

10.  Entitlement to a combined evaluation in excess of 70 percent for service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 2003 to March 2004, from December 2005 to December 2006 and from April 2007 to April 2015 with additional periods of service in the U.S. Army National Guard.  Among other awards, the Veteran received the Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  Jurisdiction of the case is now before the RO in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at a June 2017 Central Office hearing.  A transcript of this hearing is of record.

In July and August 2016, the Veteran submitted additional evidence in support of his appeal.  At his June 2017 Board hearing, he waived RO consideration of the evidence.  Accordingly, the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2016).  

In April 2016, the veteran executed a new power-of- attorney (VA Form 21-22), designating the American Legion as his representative.  The Board recognizes the change in representation.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial evaluation in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  At his June 2017 Board hearing, the Veteran notified the Board of his intention to withdraw his claim for a combined evaluation in excess of 70 percent for service-connected disabilities.  

2.  The competent and credible evidence does not demonstrate that the Veteran has a current diagnosis for a right little finger disability.  

3.  The Veteran was separated from active duty service on April 1, 2015; he filed claims for entitlement to service connection for anxiety, a lumbar spine disability, a right knee disability, and a left knee disability within one year of his discharge.  

4.  Resolving all reasonable doubt in favor of the Veteran, his right knee disability manifests extension limited to 15 degrees during flare-ups or repetitive use.  

5.  Resolving all reasonable doubt in favor of the Veteran, his left knee disability manifests extension limited to 15 degrees with flare-ups or repetitive use.

6.  Resolving all reasonable doubt in favor of the Veteran, his lumbar spine disability manifests flexion of no less than 35 degrees with flare-ups or repetitive use.  

7.  Resolving all reasonable doubt in favor of the Veteran, the evidence demonstrates that he has moderate radiculopathy of the bilateral lower extremities which is attributable to his service-connected lumbar spine disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issue of entitlement to a combined evaluation in excess of 70 percent for service-connected disabilities have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria to establish entitlement to service connection for a right little finger disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  The criteria for an effective date earlier than April 2, 2015 for the award of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

4.  The criteria for an effective date earlier than April 2, 2015 for the award of service connection for a right knee disability have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

5.  The criteria for an effective date earlier than April 2, 2015 for the award of service connection for a left knee disability have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

6.  The criteria for an effective date earlier than April 2, 2015 for the award of service connection for a lumbar spine disability have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

7.  The criteria for a 20 percent initial evaluation, but no higher, for a right knee disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2016).

8.  The criteria for a 20 percent initial evaluation, but no higher, for a left knee disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2016).

9.  The criteria for a 20 percent initial evaluation, but no higher, for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2016).

10.  The criteria for a separate 20 percent evaluation, but no higher, for radiculopathy of the bilateral lower extremities have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006). There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  

The Veteran's claims were filed as a Fully Developed Claim using VA Form 21-526EZ pursuant to the Secretary's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a Fully Developed Claim, a veteran submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA Medical Centers, which will be obtained by VA.  In certain circumstances, additional development, including obtaining additional records and providing a veteran with a VA examination, may still be required prior to the adjudication of the claim.  The Fully Developed Claim form includes notice to veterans of what evidence is required to substantiate a claim for service connection, a veteran's and VA's respective duties for obtaining evidence, and information on how VA assigns disability ratings and effective dates.  Thus, the notice that is part of the claims form submitted by the Veteran has satisfied VA's duty to notify.

In June 2017, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  During that hearing the Veteran's representative and the Veterans Law Judge explained the issues and asked the Veteran questions to ascertain the nature and extent of his disabilities.  The hearing was also focused on the elements necessary to substantiate his claims.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of that hearing; and all pertinent evidence that might substantiate the claims was identified by the Veteran and attempted to be obtained.  Therefore, the Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent VA examinations in June 2015.  

The Board finds that the examination reports are adequate to decide the merits of the case, because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The Board recognizes that at his June 2017 Board hearing, the Veteran requested another VA examination to establish the etiology of his right little finger disability.  However, as discussed in detail below, the available evidence shows that the Veteran does not have a current diagnosis for a right little finger disability.  Moreover, the Veteran has not presented any competent and credible evidence that would suggest that he has such a disability.  Therefore, the Board has determined that another VA examination is not warranted in this case.  

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

Dismissal

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  The withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  

At his June 2017 Board hearing, the Veteran notified the Board of his desire to withdraw his appeal for entitlement to a combined evaluation in excess of 70 percent for service-connected disabilities.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue, and it must be dismissed.

Service Connection

At his June 2017 Board hearing, the Veteran testified that in September 2014, during his active duty service, he injured his right finger while engaging in field training exercises.  He threw himself on the ground for cover and jammed his finger into the ground dislocating it at the first joint.  At the time, the Veteran sought treatment for his finger, but he said his finger was just popped back into place.  Since his initial injury, the Veteran asserts that he has had continuous symptoms of deformity of the finger, limited range of motion and slight pain in the finger depending on the activity he was performing.  He denied receiving any post-service treatment for his right little finger.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A September 2014 service treatment record (STR) documents that the Veteran received treatment for complaints of continuous pain in his right little finger three to four weeks following a jamming mechanism injury to his finger during his unit's organizational day.  His range of motion had improved, but he continued to experience pain with flexion.  An objective evaluation found a slightly edematous finger compared to the left and good flexion of the interphalangeal and proximal interphalangeal joints.  An x-ray showed mild soft tissue edema of the fifth digit.  There was no discrete fracture, dislocation or abnormal periosteal reaction.  

At his March 2015 separation examination, the Veteran's clinical evaluation results were normal, and there was no pertinent symptomatology noted on his associated report of medical history.  

VA treatment records from June 2015 to August 2016 do not reflect any findings related to any complaints, treatment, or diagnosis for any finger problems.  

In June 2015, the Veteran underwent a VA hand and finger examination.  The VA examiner noted the Veteran's in-service right little finger injury and his current tightness in the distal joint of the little finger.  Upon objective evaluation, the VA examiner found normal range of motion of the right little finger, no evidence of pain with of the hand, no localized tenderness, and normal right hand grip.  Diagnostic testing found no abnormal findings.  Overall, the examiner determined that there was no clinical pathology found during the current examination to render a diagnosis for the right little finger.  

Based on a careful review of all of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding service connection for a right little finger disability is warranted.  

The Veteran's STRs are negative for any diagnosis of a right little finger disability.  

The Veteran is certainly competent to report his right little finger symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran has not presented any competent and credible evidence of a current right little finger disability, and the available evidence does not support that the Veteran has any persistent right little finger symptomatology that would suggest that he has an underlying chronic disability.  

No underlying disability has been clinically diagnosed during the appeal period or proximate thereto.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Notably, at a June 2015 VA examination, the examiner found no clinical pathology to render a diagnosis.  Furthermore, VA treatment records from 2015 to 2016 do not show any treatment for any finger problems, and the Veteran stated that he was not receiving any treatment for his right little finger.  Thus, the Board finds that the clinical evidence is the most probative evidence, and it demonstrates that the Veteran does not have a current diagnosis for a right little finger disability.  

In summary, the preponderance of the evidence weighs against finding in favor of the service connection claim for a right little finger disability.  Therefore, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date

The Veteran is generally seeking an effective date earlier than April 2, 2015 for the grant of service connection for PTSD, a lumbar spine disability, a right knee disability, and a left knee disability.  

Generally, the effective date for the grant of service connection will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after discharge from service.  Otherwise, for an award based on an original claim, claim reopened after a final disallowance, or claim for an increased rating, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  

VA has amended the regulations concerning the filing of claims, including no longer recognizing informal claims and eliminating the provisions of 38 C.F.R § 3.157.  See 38 C.F.R. § 3.155 (2016); Fed. Reg. 57,660, 57,695 (Sept. 25. 2014).  The amendments are effective for claims and appeals filed on or after March 24, 2015.  

The Veteran was discharged from active duty service on April 1, 2015.  VA received the Veteran's service connection claims for anxiety and lower back disability on January 29, 2015.  VA received the Veteran's service connection claims for right and left knee disabilities on April 17, 2015.  In a September 2015 rating decision, the RO granted service connection for PTSD, effective April 2, 2015; granted service connection for a lumbar spine disability, effective April 2, 2015; granted service connection for a right knee disability, effective April 2, 2015; and granted service connection for a left knee disability, effective April 2, 2015.  

In light of the governing statutory and regulatory provisions and applying the law to the facts in evidence, the effective date for the Veteran's claims for service connection for PTSD, a lumbar spine disability, a right knee disability, and a left knee disability can be no earlier than the day following his separation from service, in this case, April 2, 2015, if the claim is received within one year after discharge from service.  It is undisputed that the Veteran filed his service connection claims within one year of his discharge, therefore, the appropriate effective date is April 2, 2015.  

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by that authority.  The Board finds that the preponderance of the evidence is against the assignment of an effective date for the grant of service connection for PTSD, a lumbar spine disability, a right knee disability, and a left knee disability earlier than April 2, 2015.  Thus, since the Board finds no legal basis for assignment of any earlier effective date, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Higher Evaluation

	Laws and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

It should also be noted that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 205.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).

      Right and Left Knee Disabilities

The Veteran's right and left knee disabilities have each been currently evaluated as noncompensable, effective April 2, 2015, under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Diagnostic Code 5257 rates on the basis of recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as a maximum 30 percent disabling.  Id.  

However, VA is required to evaluate the Veteran's disability under the most appropriate rating criteria that will provide the most benefit to the Veteran.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Board finds that based on the Veteran's reported symptomatology and the objective findings, which are discussed in detail below, Diagnostic Codes 5260 and 5261 provide the most appropriate diagnostic codes to evaluate the Veteran's right and left knee disabilities.  

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Diagnostic Codes 5260 and 5261 provide for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.

Other diagnostic codes pertaining to the knee and leg that provide for compensable evaluations do not apply in this case, as the evidence does not demonstrate ankylosis of the knee (Diagnostic Code 5256), dislocated semilunar cartilage (Diagnostic Code 5258), removal of symptomatic, semilunar cartilage (Diagnostic Code 5259), impairment of the tibia and fibula (Diagnostic Code 5262) or genu recurvatum (Diagnostic Code 5263).  

In June 2015, the Veteran underwent a VA knee examination.  The Veteran reported his current right and left knee symptomatology.  No flare-ups were reported.  He did report having functional loss manifested by increased bilateral knee pain from ascending and descending stairs, squatting, and kneeling.  The Veteran did not use assistive devices.  Upon objective evaluation, the VA examiner found tenderness to medial right knee on palpation and objective evidence of crepitus in the right knee.  No ankylosis was noted.  Joint stability tests were negative.  Muscle strength testing results were normal.  There was no muscle atrophy.  Range of motion testing of the right knee revealed flexion at 140 degrees without pain and extension at zero degrees without pain.  Range of motion testing of the left knee revealed flexion at 140 degrees without pain and extension at zero degrees without pain.  There was no evidence of pain with weight bearing.  Following repetitive use testing, there was no additional functional loss or limitation in range of motion.  As a nurse practitioner, the examiner found that she was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repetitive use.  

The Veteran submitted a June 2016 Disability Benefits Questionnaire (DBQ) completed by a private physician, Dr. C.P.  In that report, Dr. C.P. documented the Veteran's reported flare-ups manifested by increased pain levels, decreased range of motion, fatigue and difficulty with weight bearing and prolonged walking, standing, sitting, and ascending and descending stairs.  The Veteran also described having functional loss manifested by decreased range of motion, fatigue and difficulty with weight bearing and prolonged walking, standing, squatting, and ascending and descending stairs.  Upon objective evaluation, Dr. C.P. found objective evidence of crepitus bilaterally and localized tenderness.  Bulge sign was positive indicating effusion.  It was moderate for the right knee and severe for the left knee.  No ankylosis was noted.  Muscle strength was reduced bilaterally at 4/5.  There was no muscle atrophy.  Symptoms of frequent episodes of joint locking, joint pain, and joint effusion due to a meniscal condition was noted.  Range of motion testing of the right knee revealed flexion at 105 degrees with pain and extension at 10 degrees with pain.  Range of motion testing of the left knee revealed flexion at 95 degrees with pain and extension at 10 degrees with pain.  There was pain bilaterally with weight bearing.  Following repetitive use testing, Dr. C.P. found that there was an additional five degrees of loss in range of motion throughout bilaterally (right knee flexion at 100 degrees; right knee extension at 15 degrees; left knee flexion at 90 degrees; and left knee extension at 15 degrees).  Functional loss was found and exhibited by less movement than normal, weakened movement, excess fatigability, pain on movement swelling, and interference with standing.  During flare-ups or repetitive use, Dr. C.P. concluded that pain, weakness and fatigability significantly limited functional ability causing an additional degree of loss in range of motion (right knee flexion at 90 degrees; right knee extension at 15 degrees; left knee flexion at 80 degrees; and left knee extension at 15 degrees).  

As an initial matter, the Board finds that the June 2016 private DBQ is the most probative evidence of record for evaluating the Veteran's right and left knee disabilities.  In that regard, the Board points to the determination made by the June 2015 VA examiner that her lack of expertise as a nurse practitioner made her unable to provide information on the Veteran's limitations based on functional loss.  However, the Veteran's private physician was able to provide a comprehensive examination of the Veteran's bilateral knee disabilities with detailed findings and conclusions.  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Accordingly, the Board concludes that the June 2016 private DBQ provides the more reliable and probative evidence establishing the current severity of the Veteran's service-connected right and left knee disabilities.  

Based on a careful review of all of the subjective and clinical evidence, the Board finds that resolving all reasonable doubt in favor of the Veteran, throughout the appeal period, his right and left knee disabilities each warrant a higher 20 percent initial evaluation for limitation of extension based on functional loss during flare-ups or repetitive use.  See Deluca, 8 Vet. App. at 206; see also 38 C.F.R. §§ 4.40, 4.45.  According to the June 2016 DBQ, pain, weakness and fatigability were found to significantly limit functional ability during flare-ups or repetitive use.  That functional loss measured in degrees equated to extension limited to 15 degrees bilaterally.  Therefore, under Diagnostic Code 5261 for limitation of extension, the Veteran's right and left knee disabilities are each 20 percent disabling.  

The Board has also considered whether the Veteran was entitled to a separate evaluation for his right and left knee disabilities for limitation of flexion.  Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004).  In this case, the most favorable clinical findings demonstrate that the Veteran's right and left knee flexion was no less than 90 degrees and 80 degrees, respectively.  Therefore, there is no basis upon which to award a separate compensable evaluation for either the right or left knee disability based on limitation of flexion under Diagnostic Code 5260.  

VA's General Counsel has also concluded that limitation of motion and instability of a knee may be rated separately; in other words, evaluation of knee dysfunction based on both limitation of motion and instability does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, limitation of motion and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  However, there is no evidence to support assigning a separate evaluation for instability for either the right or left knee under Diagnostic Code 5257.  At both his June 2015 VA examination and June 2016 private evaluation, the Veteran's joint stability tests were negative.  Furthermore, at no time did the Veteran report any symptoms of knee instability.  Indeed, the evidence shows that the Veteran did not use any assistive device for his knee.  Accordingly, a separate evaluation for instability of the right and left knee is not warranted.  

In summary, the Board finds that resolving all reasonable doubt in favor of the Veteran, a 20 percent initial evaluation, but no higher, for his service-connected right knee disability is warranted; therefore, the higher initial evaluation claim must be granted.  In addition, resolving all reasonable doubt in favor of the Veteran, a 20 percent initial evaluation, but no higher, for his service-connected left knee disability is warranted; therefore, the higher initial evaluation claim must be granted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	Lumbar Spine Disability

The Veteran's service-connected lumbar spine disability has been currently evaluated as 10 percent disabling, effective April 2, 2015, under 38 C.F.R. § 4.71a, Diagnostic Code 5242.

Diagnostic Code 5242 is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: 

A 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal contour; or, vertebral body contour fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is appropriate for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A higher 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  See General Rating Formula for Diseases and Injuries of the Spine, Note 2.

Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See General Rating Formula for Diseases and Injuries of the Spine, Note 1. 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See General Rating Formula for Diseases and Injuries of the Spine, Note 5.

Under the applicable criteria, intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the general rating for disease and injuries of the spine (outlined above) or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 10 percent evaluation is assigned with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.

In June 2015, the Veteran underwent a VA spine examination.  The Veteran reported his current lumbar spine symptomatology, including flare-ups, which occurred once in the last year and was manifested by sharp pain causing limited movement and lasting about 10 to 15 minutes.  The Veteran also reported having functional loss manifested by increased low back pain with lifting heavy objects, standing and sitting for prolonged periods of time, pulling and squatting.  The Veteran did not use any assistive devices.  Upon objective evaluation, the VA examiner found evidence of localized tenderness, but no guarding or muscle spasm.  Muscle strength, reflexes, and sensory examination results were normal.  There was no muscle atrophy.  Straight leg raising test results were negative.  No ankylosis was found.  There was no intervertebral disc syndrome (IVDS), no signs or symptoms of radiculopathy, and no other neurologic abnormalities.  Range of motion testing revealed flexion at 90 degrees without pain, extension at 20 degrees with pain, right and left lateral flexion at 30 degrees without pain, and right and left lateral rotation at 30 degrees without pain.  There was no evidence of pain with weight bearing.  Following repetitive use testing, there was no additional loss of function or limitation in range of motion.  The examiner found that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time and during flare-ups.  As a nurse practitioner, the examiner found that she was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repetitive use or with flare-ups.  

The Veteran submitted a June 2016 Disability Benefits Questionnaire (DBQ) completed by a private physician, Dr. C.P.  In that report, Dr. C.P. documented that the Veteran's low back pain had worsened with the development of radiculopathy.  The Veteran reported having functional loss manifested by decreased range of motion, fatigue and difficulties with weight bearing and prolonged sitting, standing, walking, and bending.  No assistive devices were used.  Upon objective evaluation, Dr. C.P. found bilateral paraspinal lumbar muscle spasms upon palpation, an abnormal gait due to guarding and an abnormal spinal contour due to muscle spasm.  Muscle strength was reduced bilaterally at 4/5.  No muscle atrophy or ankylosis was noted.  The Veteran had hypoactive reflex examination results.  Decreased sensory examination results were found at L5.  Straight leg raising test results were positive bilaterally.  Dr. C.P. found moderate radiculopathy at the sciatic nerve bilaterally.  No other objective neurologic abnormalities were noted.  IVDS was found with incapacitating episodes occurring at least once per week, but less than two weeks.  Range of motion testing revealed flexion at 50 degrees with pain, extension at 10 degrees with pain, right and left lateral flexion at 20 degrees with pain, and right and left lateral rotation at 20 degrees with pain.  There was pain with weight bearing.  Following repetitive use testing, Dr. C.P. found that there was an additional five degrees of loss in range of motion throughout (flexion at 45 degrees; extension at 5 degrees; right and left lateral flexion at 15 degrees; and right and left lateral rotation at 15 degrees).  Functional loss was found and exhibited by less movement than normal, weakened movement, excess fatigability, pain on movement, interference with sitting and standing, and radiating pain into legs.  During flare-ups or repetitive use, Dr. C.P. concluded that pain, weakness, and fatigability significantly limited functional ability causing an additional degree of loss in range of motion (flexion at 35 degrees; extension at 5 degrees; right and left lateral flexion at 15 degrees; right and left lateral rotation at 10 degrees).  

On the same basis as discussed in the previous section above, the Board has determined that the June 2016 DBQ provides the most probative evidence to evaluate the current severity of the Veteran's service-connected lumbar spine disability.  Accordingly, the Board will proceed to analyze the Veteran's lumbar spine disability based on those findings.  

Based on a careful review of all of the subjective and clinical evidence, and resolving all reasonable doubt in favor of the Veteran, throughout the appeal period, the Board finds that his lumbar spine disability warrants a higher 20 percent initial evaluation based on functional loss due to flare-ups or repetitive use.  See Deluca, 8 Vet. App. at 206; see also 38 C.F.R. §§ 4.40, 4.45.  According to the June 2016 DBQ, pain, weakness and fatigability were found to significantly limit functional ability during flare-ups or repetitive use.  That functional loss measured in degrees equated to flexion at 35 degrees.  Therefore, under Diagnostic Code 5242, the Veteran's lumbar spine disability is 20 percent disabling.  

Recognizing that IVDS was found during his June 2016 private evaluation, the Board has also considered whether the Veteran is entitled to a higher 40 percent evaluation under Diagnostic Code 5243.  However, the Board has determined that the evidence does not demonstrate that the Veteran's lumbar spine disability warrants a higher evaluation at any point during the appeal period based on the rating criteria.  In other words, the evidence does not show that the Veteran has incapacitating episodes of at least 4 weeks during the past 12 months.  Rather, the findings of the June 2016 DBQ, which the Veteran testified as providing the most accurate representation of his lumbar spine disability, show that he had no more than one week of incapacitation.  Therefore, a higher evaluation under Diagnostic Code 5243 is also not warranted, and his lumbar spine disability is no more than 20 percent disabling.  

Finally, the Board has also considered whether the Veteran is entitled to a separate rating for any associated neurological abnormalities related to his lumbar spine disability.  See 38 C.F.R. § 4.71a.  At his June 2016 private evaluation, Dr. C.P. found positive straight leg raising test results bilaterally, decreased sensory examination results bilaterally at L5, moderate bilateral radiculopathy at the sciatic nerve and functional loss, due in part to, radiating pain into the legs.  Resolving all reasonable doubt in favor of the Veteran, the Board concludes that these objective findings show that a separate 20 percent evaluation for moderate radiculopathy of the bilateral lower extremities is warranted.  See 38 C.F.R. 4.124a, Diagnostic Code 8520.  

In summary, the Board finds that resolving all reasonable doubt in favor of the Veteran, throughout the appeal period, a 20 percent initial evaluation, but no higher, for his service-connected lumbar spine disability is warranted; therefore the higher initial evaluation claim must be granted.  Furthermore, resolving all reasonable doubt in favor of the Veteran, throughout the appeal period, a separate 20 percent evaluation for radiculopathy of the bilateral lower extremities.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The appeal as to entitlement to a combined evaluation in excess of 70 percent for service-connected disabilities is dismissed.  

Entitlement to service connection for a right little finger disability is denied.  

Entitlement to an effective date earlier than April 2, 2015 for the award of service connection for PTSD is denied.  

Entitlement to an effective date earlier than April 2, 2015 for the award of service connection for a right knee disability is denied.

Entitlement to an effective date earlier than April 2, 2015 for the award of service connection for a left knee disability is denied.

Entitlement to an effective date earlier than April 2, 2015 for the award of service connection for a lumbar spine disability is denied.  

Entitlement to a 20 percent initial evaluation, but no higher, for a right knee disability is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to a 20 percent initial evaluation, but no higher, for a left knee disability is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to a 20 percent initial evaluation, but no higher, for a lumbar spine disability is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to a separate 20 percent evaluation for radiculopathy of the bilateral lower extremities is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

Unfortunately, a remand is required in this case for the issue remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

The Veteran testified at his June 2017 Board hearing that his service-connected PTSD had worsened since his last VA examination in July 2015.  In particular, the Veteran stated that when he was in crowded rooms, he had to be able to see the entire room, he broke out into sweats and he got really antsy.  He also reported having more difficulty sleeping due to recalling events from his overseas deployment.  When he slept, he described it as, at times, unsettled and characterized by flailing around and muttering unintelligibly according to his wife.  Finally, the Veteran said his interest in leisure activities had also decreased.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected disabilities.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 3.326(a) (2016).  As the evidence suggests that the Veteran's PTSD may have worsened since his last VA examination, a remand is required to determine the current severity of his service-connected disability.

Moreover, at his June 2017 Board hearing, the Veteran indicated that he was receiving treatment at a Vet Center in Tampa, Florida.  To date, the Veteran has not submitted those records.  Accordingly, on remand, the Veteran should be provided with another opportunity to obtain and submit those records.  38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all of the Veteran's outstanding mental health treatment records that are not currently of record, including from the Vet Center in Tampa, Florida.

2.  After completing the above, to the extent possible, schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD by an appropriately qualified examiner.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  All necessary tests and studies, to include any appropriate psychological testing, should be accomplished and all clinical findings reported in detail.

The examiner should provide the current findings regarding all symptoms associated with the service-connected PTSD disability and should opine as to their severity.  The examiner should also comment on the Veteran's current level of social and occupational impairment due to his PTSD. 

All findings should be fully documented in the examination report.

3.  Then, readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


